Exhibit 10.1

 

LOGO [g518818g02v18.jpg]

January 25, 2013 (Revised 2/26/13)

BY HAND

Ms. Lauren A. Farrell

78 Partridge Hill Rd.

Braintree, MA 02184

 

  RE: Separation Agreement and General Release

Dear Lauren:

This Confidential Separation Agreement and General Release (the “Agreement”)
sets forth and confirms the understanding between you and HeartWare, Inc.
(together with its affiliates, “HeartWare”) relating to your separation from
HeartWare. As used in this Agreement, “HeartWare” includes HeartWare, its former
and present owners, parents, stockholders, predecessors, successors, assigns,
agents, directors, employees, officers, subsidiaries and all persons acting by,
under, or in concert with any of them.

The purpose of this Agreement is to establish an amicable arrangement for ending
your employment relationship with HeartWare, to permit you to receive severance
pay benefits and to release HeartWare from any claims. As we have discussed,
your employment with HeartWare will terminate on March 1, 2013 (“Termination
Date”). Between now and the Termination Date, it is our expectation that you use
your best efforts to assist with transition services as reasonably requested.

Your right to receive the benefits described below is subject to your timely and
effective signature and delivery of this Agreement, as well as a final release
in the form attached hereto as Exhibit A (“Final Release”). You will have at
least twenty-one (21) calendar days from your receipt of this letter to consider
whether to sign the Agreement. Once you have signed the Agreement, you will have
a period of seven (7) calendar days to revoke the Agreement, and it will not
become effective until this revocation period has expired, without revocation.
If you have not delivered to Marcie Cain, Vice President of Human Resources,
both (a) a signed copy of this Agreement by February 28, 2013 and (b) a signed
Final Release on the Termination Date, your eligibility to receive the benefits
described in Section 2 below will terminate.

 

  1. Employment Status, Final Payments and Benefit Eligibility.

The following will apply whether or not you sign this Agreement:

 

  (a) Your employment with HeartWare will end on the Termination Date. Your
salary and benefits will cease as of that date, and any entitlement you had or
might have had under any HeartWare-provided benefit program will also end except
as required by federal or state law or as otherwise described below.

 

  (b) You will be paid all wages earned but unpaid through the Termination Date.

 

FEBRUARY 26 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 2 of 11

  LOGO [g518818g02v18.jpg]

 

  (c) You will be paid your annual performance bonus for 2012 calendar year, to
extent earned, on or about February 15, 2013.

 

  (d) You will be paid for all vacation time accrued and unused through the
Termination Date.

 

  (e) You will continue to be covered by HeartWare medical plans (as currently
elected) through March 31, 2013. Your rights under the federal law known as
COBRA shall attach on April 1, 2013 and will entitle you to participate in
HeartWare’s medical plans, at your expense, with the same coverage that you are
participating in as of your Termination Date, for a period of up to 18 months.
You must complete the COBRA enrollment documents in order to continue group
medical plan coverage(s), and timely elected coverage will be retroactive to
April 1, 2013.

 

  (f) You will be reimbursed for any business expenses incurred and approved
through the Termination Date consistent with HeartWare policy, subject to the
timely submission of properly documented business expense reports.

 

  (g) After the Termination Date, you will not be entitled to participate
further in any HeartWare benefit plans, except as noted above in paragraph
(e) above, and in paragraphs 2(b) and 2(e) below, if applicable.

 

  2. Consideration. Upon HeartWare’s timely receipt of the Agreement and Final
Release signed by You, and your return of all HeartWare property as set forth in
Section 3 below (the first day after such conditions have been met on or
following the Termination Date will be the “Effective Date”), the following will
apply:

 

  (a) Severance Pay. HeartWare will pay you on HeartWare’s regular payroll
schedule the gross amount of nine thousand four hundred and seven dollars and
fifty six cents ($9,407.56), which is equivalent to your regular base pay, for
six (6) months (hereinafter the “Salary Continuation Period”). HeartWare may
deduct from the salary continuation payments any required withholding taxes or
government payments. Notwithstanding any language to the contrary, no salary
continuation payments shall be made until the first regularly scheduled payroll
date following the Effective Date of this Agreement.

 

  (b)

Health Benefit Continuation. If you are eligible under COBRA to elect continued
group health coverage (“Eligible”) and you timely elect such coverage, then
between April 1, 2013 and September 30, 2013, so long as (i) you remain Eligible
and (ii) you are not entitled to participate in another employer’s group health
plan (hereinafter, the “Eligibility Period”), you will be entitled to
participate in HeartWare’s group health plan to the same extent you were
participating as of the Termination Date and HeartWare will be responsible for
the payment of the entire premium during the Eligibility Period. At the end of
the Eligibility Period, HeartWare will no longer be obligated to pay premiums as
described, and group health coverage will be continued

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 3 of 11

  LOGO [g518818g02v18.jpg]

 

  only to the extent required by COBRA and only to the extent that you timely
pay the full premium amount required for continuation of group health coverage.
You should consult the COBRA materials that will be provided by HeartWare for
details regarding your eligibility for, and election of, COBRA continuation
coverage.

 

  (c) Outplacement Benefits. You will be provided with specified professional
outplacement benefits with an outplacement provider selected by HeartWare,
provided that you begin outplacement services within four (4) weeks after the
Termination Date. To the extent that you elect not to utilize outplacement
services, you will not be entitled to the cash equivalent value of these
services.

 

  (d) Consulting Arrangement. You and HeartWare agree that you will provide
consulting services to HeartWare during the period between March 2, 2013 and
December 31, 2013 (“Consulting Period”) on an as-needed basis when reasonably
requested by the CEO or CFO of HeartWare, and reasonably agreed upon by you. You
will provide consulting services at times and places mutually agreeable to you
and HeartWare, not to exceed twenty-five (25) hours per month. During the Salary
Continuation Period you will not receive any further compensation or benefits
for consulting services. Thereafter, for the remainder of the Consulting Period,
upon receipt of invoice for services delivered, HeartWare will pay you
consulting fees at the rate of two-hundred dollars ($200) per hour for
consulting services.

 

  (e) Equity. Any shares of restricted stock (“RSU’s) and options to purchase
shares in HeartWare (“Option Shares”) granted to you by HeartWare shall continue
to vest through the Consulting Period. Upon the termination of the Consulting
Period, any unvested RSUs and Option Shares shall terminate, and you will have
thirty (30) days to exercise any vested Option Shares.

 

  3. Return of Property. Subject to retaining, with HeartWare’s knowledge and
agreement, the HeartWare property required for you to provide consulting
services during the Consulting Period, you agree that on or prior to the
Termination Date you will have returned to HeartWare all HeartWare property in
your possession or control, including but not limited to documents, tapes,
notes, computer files, equipment, customer lists and other information or
materials (and all copies) which contain confidential information, as well as
any laptop, cellular phone, or other equipment provided to you by HeartWare.

 

  4. Release. By signing below, you make the following promises to HeartWare in
consideration for your receipt of benefits under this Agreement and the
performance of its terms and conditions. Specifically:

 

  (a)

You voluntarily, irrevocably, and unconditionally release and discharge
HeartWare, and its former and present owners, parents, shareholders,
predecessors, successors, assigns, agents, directors, officers, employees,
officers, subsidiaries, and affiliates, and all persons acting by, under, or in
concert with any of them (collectively, “Releasees”) from any and all
complaints, claims, demands, contracts, liabilities, actions, causes of

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 4 of 11

  LOGO [g518818g02v18.jpg]

 

  action, promises, or rights of any nature whether known or unknown and whether
in law or in equity which you now own or hold or have at any time owned or held
against Releasees arising out of or in any way connected with your employment
relationship with or separation from employment at HeartWare and any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, resulting from any act or omission by or on the part
of Releasees committed or omitted on or prior to the date you sign this
Agreement. Without limiting the generality of the foregoing, this release
includes all claims under any federal, state, or local law or regulation dealing
with employment, discrimination, and the payment of wages, including statutes
such as federal and state wage and hour laws, federal and state whistleblower
laws, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Lilly Ledbetter Fair Pay Act of 2009, the Equal Pay Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act (excluding COBRA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the
Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, state and
federal False Claims Act, the Worker Adjustment and Retraining Act(WARN),
Massachusetts General Laws c. 151B, Massachusetts General Laws c. 93, § 102,
Massachusetts General Laws c. 12, §§ 11H and 11I, the Massachusetts Wage Act,
and Massachusetts General Laws c. 149, § 148, all as amended; as well as all
claims arising from any contract, whether oral or written, express or implied;
promissory estoppel; any tort, including, without limitation, assault, battery,
defamation, misrepresentation, intentional interference with contract; any claim
for equity or other benefits; or any other statutory and/or common law claim.

 

  (b) You specifically and expressly acknowledge that this Agreement is intended
to include and extinguish all claims, known and unknown, which exist up to and
including the date you sign this Agreement and which arise from your employment
with or separation from employment at HeartWare and that no possible claim
against Releasees would materially affect or change your complete and voluntary
acceptance of this Agreement, even if such claim were unknown at the time of
signing of this Agreement and discovered after that signing.

 

  (c)

You represent and agree that (i) the payments and benefits set forth in this
Agreement, together with payments and benefits HeartWare previously provided to
you, are complete payment, settlement, accord and satisfaction with respect to
all obligations and liabilities of HeartWare to you, and with respect to all
claims, causes of action and damages that could be asserted by you against the
Releasees regarding your employment with, change in employment status with,
and/or termination from employment with HeartWare, including, without
limitation, all claims for wages, salary, commissions, vacation pay, draws, car
allowances, incentive pay, bonuses, business expenses, paid time off, stock and
stock options, severance pay, attorneys’ fees, compensatory damages, exemplary
damages, or other compensation, benefits,

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 5 of 11

  LOGO [g518818g02v18.jpg]

 

  costs or sums; (ii) you have no known workplace injuries or occupational
diseases and that you either have been provided or you have not been denied any
leave requested under the Family and Medical Leave Act; and (iii) you have not
complained of and you are not aware of any fraudulent activity or any act(s)
which would form the basis of a claim of fraudulent or illegal activity by the
Releasees.

 

  (d) Notwithstanding anything to the contrary in this section 4, this release
does not include the release of any rights that cannot by law be released by
private agreement, including but not limited to those relating to unemployment
benefits or workers’ compensation benefits. Further, this release does not
release claims to enforce the terms and conditions of this Agreement.

 

  (e) THIS RELEASE CONTAINS A WAIVER OF RIGHTS UNDER THE MASSACHUSETTS WAGE ACT:
You acknowledge, agree and understand that employees have certain rights under
the Massachusetts Wage Act, M.G.L. chapter 149 et seq. (the “MA Wage Act”)
regarding when, how, and how much they must be paid, including but not limited
to the right to be paid wages earned within timeframes provided in the MA Wage
Act; that wages include amounts payable to employee for hours worked, which may
include salaries, determined and due commissions, overtime pay, tips, and earned
vacation or holiday payments due to employees under oral or written agreements;
and that employees have the right to bring private lawsuits for violation of the
MA Wage Act.

 

  (f) HeartWare voluntarily, irrevocably, and unconditionally releases and
discharges you from any and all complaints, claims, demands, contracts,
liabilities, actions, causes of action, promises, or rights of any nature
whether known or unknown and whether in law or in equity which it now owns or
holds or has at any time owned or held against you arising out of or in any way
connected with your employment relationship with or separation from employment
at HeartWare and any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, known or unknown, resulting from any act or
omission by or on the part of you committed or omitted on or prior to the date
you sign this Agreement; provided, however, nothing herein releases any claims
by HeartWare against you for intentional wrongdoing and any such claims
currently unknown.

 

  5. Waiver of Rights and Claims under the Age Discrimination in Employment Act
of 1967.

Because you are 40 years of age or older, you are being informed that you may
have specific rights and/or claims under the Age Discrimination in Employment
Act of 1967 (ADEA), and by signing this Agreement:

 

  (a) you agree that in consideration for the payments described in paragraph 2
of this Agreement, which you are not otherwise entitled to receive, you
specifically and voluntarily waive such rights and/or claims under the ADEA you
might have against Releasees to the extent such rights and/or claims arose
through the date you sign this Agreement;

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 6 of 11

  LOGO [g518818g02v18.jpg]

 

  (b) you acknowledge that you are hereby advised by HeartWare of your right to
consult with an attorney prior to signing this Agreement, you have had the
opportunity to review and reflect on all terms of this Agreement, and you have
not been subject to any undue or improper influence interfering with the
exercise of your free will to sign this Agreement;

 

  (c) you further acknowledge that when HeartWare presented you with the
original draft of this Agreement, you were informed that you had at least
twenty-one (21) calendar days within which to consider its terms and to consult
with or seek advice from an attorney or any other person of your choosing,
subject to the confidentiality provisions of Section 8(a) below;

 

  (d) you will have seven additional days after you sign this Agreement to
revoke it, and this Agreement will not become effective or enforceable until
this revocation period has expired without your timely and proper revocation. If
you choose to revoke this Agreement, you must contact Marcie Cain to advise her
of your decision to revoke the Agreement. You must also send Ms. Cain written
notice of your decision to revoke the Agreement, which must be received by her
within the seven-day revocation period. If the seven day revocation period ends
on a weekend or holiday, the seven day revocation period will be extended to the
next business day; and

 

  (e) you agree that any changes, material or immaterial, to this Agreement will
not restart the twenty-one day consideration period.

 

  6. Voluntary Assent.

You affirm that no other promises or agreements of any kind have been made to or
with you by any person or entity whatsoever to cause you to sign this Agreement,
and that you fully understand the meaning and intent of this Agreement. You
acknowledge that you have been afforded a reasonable opportunity to fully
discuss and review the terms of this Agreement with an attorney. You further
represent that you have carefully read this Agreement, understand the contents
herein, freely and voluntarily assent to all of the terms and conditions hereof,
and sign your name of your own free will.

 

  7. Future Conduct.

 

  (a)

You agree to keep the terms of this Agreement confidential and not to divulge
the contents of this Agreement to any person other than to your immediate family

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 7 of 11

  LOGO [g518818g02v18.jpg]

 

  members and attorneys (so long as each such person agrees to be bound by the
confidential nature of this Agreement), as required by court order or subpoena,
or as necessary to complete tax returns, until such time as HeartWare makes this
Agreement or its contents public as it deems necessary to comply with its
securities and other legal obligations.

 

  (b) You agree that neither you nor anyone acting at your request or on your
behalf shall disparage, defame, criticize or comment in any negative manner on
the business, employment or personnel practices of HeartWare or any of its
subsidiaries or affiliates, or any of its or their current, former or future
officers, directors, shareholders, investors, employees, representatives, agents
or attorneys, except if testifying truthfully under oath pursuant to a lawful
court order or subpoena. If you receive such a court order or subpoena, you or
your attorney shall provide HeartWare with a copy of such court order or
subpoena within two (2) business days of your receipt of it and shall notify
HeartWare of the content of any testimony or information to be provided and
provide HeartWare with copies of all documents to be produced. HeartWare agrees
that it will direct Peter McAree and Doug Godshall to not disparage, defame,
criticize or comment in any negative manner about you, except if testifying
truthfully under oath pursuant to a lawful court order or subpoena.

 

  (c) You represent that no charges, complaints or actions of any kind have been
filed by you or on your behalf against HeartWare with any federal, state or
local court or agency. Nothing in this Agreement shall bar or prohibit you from
contacting, seeking assistance from or participating in any proceeding before
any federal or state administrative agency to the extent permitted by applicable
federal, state and/or local law. However, you nevertheless will be prohibited to
the fullest extent authorized by law from obtaining monetary damages in any
agency proceeding in which you do so participate.

 

  8. Non-Solicitation; Non-Competition.

During the 12 months after your termination of employment, you acknowledge and
agree that you shall not, directly or indirectly, on your own behalf or on
behalf of any third party, without the express written consent of HeartWare:

 

  (a) canvass, solicit, target, induce or entice or endeavor to solicit, target,
induce or entice away from HeartWare, or attempt to divert, reduce or take away,
the business or patronage (with respect to products or services of the kind or
type developed, produced, marketed, furnished or sold by HeartWare with which
you were substantively involved during the course of your employment with
HeartWare) of, of any of the clients, customers, vendors, suppliers or accounts,
or prospective clients, customers, suppliers, vendors or accounts of HeartWare
that you contacted, solicited or served while employed by HeartWare or supplier
to or in the habit of dealing with HeartWare;

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 8 of 11

  LOGO [g518818g02v18.jpg]

 

  (b) target, recruit, solicit, hire away, or otherwise interfere with the
employment relationship of, or endeavor to entice away, any employee of
HeartWare, or otherwise induce any such employee to cease their relationship
with HeartWare; or

 

  (c) become employed by, associated with or render services to Thoratec
Corporation.

You understand, acknowledge and agree that the restrictive covenants contained
in this Agreement are reasonable in scope and necessary to protect HeartWare and
are supported by legitimate business interests of HeartWare, including without
limitation the protection of HeartWare’s trade secrets, confidential business
information and goodwill. You further agree that in the event of your breach of
this paragraph 8, HeartWare would suffer substantial irreparable harm and that
HeartWare would not have an adequate remedy at law for such breach. In
recognition of the foregoing, you agree that in the event of a breach or
threatened breach of any of these covenants, in addition to such other remedies
as HeartWare may have at law, without posting any bond or security, HeartWare
shall be entitled to seek and obtain equitable relief, in the form of specific
performance, or temporary, preliminary or permanent injunctive relief, or any
other equitable remedy which then may be available.

 

  9. Non-Disclosure of Confidential Information.

You acknowledge that your obligations under the “Proprietary Information,
Confidentiality and Inventions Assignment Agreement” between you and HeartWare
survive the termination of your employment with HeartWare, apply to consulting
services performed during the Consulting Period and are unaffected by this
Agreement.

 

  10. Default.

You hereby agree that, upon any breach or default by you in respect of your
obligations under this Agreement, including without limitation, your obligations
under Sections 3, 4, 5, 7, 8 and 9, HeartWare shall have the following rights
and remedies (which shall not be mutually exclusive), in addition to any other
rights and remedies which may be available pursuant to other provisions of this
Agreement or at law or in equity:

 

  (a) HeartWare shall not be required to make any additional payment of the
severance benefits described under paragraph two (2) or fulfill its obligations
under paragraph two (2) of the Agreement.

 

  (b) HeartWare shall have the right and option to require you to reimburse
HeartWare for the aggregate amount of all severance benefits previously paid to
you pursuant to paragraph two (2) of the Agreement, promptly following demand
therefor to you.

 

  (c) HeartWare shall have the right and option to terminate the consulting
arrangement described in paragraph two (2) of the Agreement.

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 9 of 11

  LOGO [g518818g02v18.jpg]

 

  11. Representations and Governing Law.

 

  (a) You and HeartWare acknowledge that in executing this Agreement, neither
party has relied on any statements, promises or representations made by the
other party except as specifically memorialized in this Agreement. This
Agreement is the complete agreement of the parties on or in any way related to
the subject matter addressed in the Agreement and your employment and separation
from employment, and it supersedes and cancels all other previous agreements or
understandings between the parties, except for the Proprietary Information,
Confidentiality and Inventions Assignment Agreement between you and HeartWare
(“Confidentiality Agreement”), which shall remain in full force and effect in
accordance with its terms. This Agreement specifically incorporates the
Confidentiality Agreement, and nothing herein precludes the continued
enforcement of the Confidentiality Agreement. This Agreement cannot be modified
or rescinded except upon the written consent of both you and HeartWare.

 

  (b) If any provision of this Agreement is held to be unenforceable, such
provision shall be considered to be distinct and severable from the other
provisions of this Agreement, and such unenforceability shall not affect the
validity and enforceability of the remaining provisions. If any provision of
this Agreement is held to be unenforceable as written but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

 

  (c) You represent and warrant that you have the full power, capacity, and
authority to enter into this Agreement and have not assigned, pledged,
encumbered or in any manner conveyed all or any portion of the potential claims
covered by this Agreement. This Agreement cannot be assigned by you, and it
shall be binding upon HeartWare’s successors and assigns.

 

  (d) The validity, performance and enforceability of this Agreement will be
determined and governed by the laws of the Commonwealth of Massachusetts without
regard to its conflict of laws principles.

 

  (e) The existence and execution of this Agreement shall not be considered as
an admission of any liability, violation, error or omission by you or HeartWare.

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 10 of 11

  LOGO [g518818g02v18.jpg]

 

If you agree to the foregoing, kindly sign and return the enclosed copy of this
letter to me on or before February 28, 2013.

 

Sincerely,

/s/ Marcie Cain

Marcie Cain

Vice President, Human Resources

I REPRESENT THAT I (A) HAVE READ AND FULLY UNDERSTAND THE TERMS AND CONDITIONS
OF THIS AGREEMENT; (B) HAVE HAD SUFFICIENT TIME TO CONSIDER THE AGREEMENT; AND
(C) AM VOLUNTARILY AND WILLINGLY SIGNING IT.

 

Agreed and accepted:      

/s/ Lauren A Farrell

Lauren A Farrell

   

        2/26/13

Date

 

This paragraph only applies if you want to sign this Agreement prior to the full
21 day consideration period. By initialing below, you acknowledge that you have
consulted with an attorney regarding this Agreement or chosen not to consult
with an attorney and have considered carefully every provision of this
Agreement, and that after having engaged in those actions, prefer to and have
requested that you enter into this Agreement prior to the expiration of the
twenty-one (21) calendar day period set forth above.

 

 

/s/ LAF

Initial

   

        2/26/13

Date

 

 

February 26, 2013



--------------------------------------------------------------------------------

 

 

Lauren A. Farrell

January 25, 2013 (Revised 2/26/13)

Page 11 of 11

  LOGO [g518818g02v18.jpg]

 

GENERAL RELEASE AND WAIVER OF CLAIMS

In consideration of my receipt of benefits described in the Separation Agreement
and General Release between HeartWare, Inc. (“HeartWare”) and me, I voluntarily,
irrevocably, and unconditionally release and discharge HeartWare, and its former
and present owners, parents, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, officers, subsidiaries, and affiliates,
and all persons acting by, under, or in concert with any of them (collectively,
“Releasees”) from any and all complaints, claims, demands, contracts,
liabilities, actions, causes of action, promises, or rights of any nature
whether known or unknown and whether in law or in equity which I now own or hold
or have at any time owned or held against Releasees arising out of or in any way
connected with my employment relationship with or separation from employment
with HeartWare and any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, known or unknown, resulting from any act or
omission by or on the part of Releasees committed or omitted on or prior to the
date I sign this Agreement. Without limiting the generality of the foregoing,
this release includes all claims under any federal state, or local law or
regulation dealing with employment, discrimination, and the payment of wages,
including statutes such as federal and state wage and hour laws, federal and
state whistleblower laws, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Lilly Ledbetter Fair Pay Act of 2009, the Equal Pay Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the Age
Discrimination in Employment Act (“ADEA”), the Older Workers’ Benefit Protection
Act, the Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002,
state and federal False Claims Act, the Worker Adjustment and Retraining
Act(WARN), Massachusetts General Laws c. 151B, Massachusetts General Laws c. 93,
§ 102, Massachusetts General Laws c. 12, §§ 11H and 11I, the Massachusetts Wage
Act, and Massachusetts General Laws c. 149, § 148, all as amended; as well as
all claims arising from any contract, whether oral or written, express or
implied; promissory estoppel; any tort, including, without limitation, assault,
battery, defamation, misrepresentation, intentional interference with contract;
any claim for equity or other benefits; or any other statutory and/or common law
claim.

I REPRESENT THAT I (A) HAVE READ AND FULLY UNDERSTAND THE TERMS AND CONDITIONS
OF THIS GENERAL RELEASE AND WAIVER OF CLAIMS; (B) HAVE HAD SUFFICIENT TIME TO
CONSIDER THE AGREEMENT; AND (C) AM VOLUNTARILY AND WILLINGLY SIGNING IT.

Agreed and accepted:

 

 

/s/ Lauren A Farrell

Lauren A Farrell

   

        2/26/13

Date

 

 

February 26, 2013